







Exhibit 10.19
danaherlogo.jpg [danaherlogo.jpg]




November 18, 2015




Via E-mail


Mr. Brian Ellis
Dear Brian:
I am delighted to extend you an offer of employment with Danaher Corporation
(the "Company") and am confident that your background and experience will allow
you to make major contributions to the Company. Your leadership will be critical
in fully leveraging our talent and the Danaher Business System to achieve our
aggressive growth targets. We look forward to welcoming you to our dynamic team.
As we discussed, you position would be the Executive Officer position of Senior
Vice President & General Counsel, based in Washington, D.C., reporting directly
to Tom Joyce, President and Chief Executive Officer. Please allow this letter to
serve as documentation of the offer extended to you.
Start Date: Your start date will be December 1,2015.
Base Salary: Your base salary will be $500,000 annually, subject to periodic
review, and payable in accordance with the Company's usual payroll practices.
Incentive Compensation: Beginning January 1,2016, you will be eligible for an
annual cash incentive award. The target bonus percentage will be 100% of your
annual base salary, subject to periodic review. Such annual cash incentive
compensation award shall be subject to the Company's annual cash incentive
compensation award program for Executive Officers, including applicable
performance conditions.
Sign On Bonus (not subject to repayment): The Company will provide you a cash
sign on bonus equal to $175,000, payable in a lump sum within 30 days of your
Start Date. This sign on bonus is not subject to repayment.
Sign On Bonus (subject to repayment): The Company will provide you a cash sign
on bonus equal to $300,000, payable in two equal installments and subject to
your continued active employment until the anniversary dates set forth herein.
The first payment of $150,000 will be paid within 30 days following your Start
Date with the Company and is subject to repayment if you resign or are
terminated for cause prior to the first anniversary of your Start Date. The
second $150,000 installment will be paid within 30 days following the first
anniversary of your Start Date and is subject to repayment if you resign or are
terminated for cause prior to the second anniversary of your Start Date. If you
are terminated without cause prior to the second anniversary of your Start Date,
no repayment will be required and if you have not yet been paid the second
installment of the sign on bonus at the time of such termination, the Company
will pay you the remaining portion. The term "cause" will have the meaning as
set forth in the Senior Leader Severance Pay Plan for Danaher Corporation and
its Affiliated Entities as amended January 1,2013. This sign on bonus is
conditioned on your execution of our Sign On Bonus Repayment Agreement.
Benefits: You will be eligible to participate in any associate benefit plan that
the Company has adopted or may adopt, maintain, or contribute to for the benefit
of its regular exempt employees generally, subject to satisfying any applicable
eligibility requirements. You will be eligible to participate in our
comprehensive health and other insurance benefits immediately upon your first
day of employment with the Company. You will be eligible to participate in our
401(k) retirement plan beginning on your first day of employment subject to the
applicable plan. Information about our various benefit programs is enclosed.
Vacation: You will be eligible for 25 days of annual vacation benefits pursuant
to the Company's vacation policy.





--------------------------------------------------------------------------------



Stock Options and RSUs: A recommendation will be made to the Compensation
Committee of Danaher's Board of Directors to grant you a sign-on equity award
("Sign-On Award') at its next regularly scheduled meeting after your Start Date
at which equity awards are considered. The target award value of this sign-on
grant would be $1,000,000 which would be split evenly between stock options and
performance based restricted stock units and would vest 20% on each of the first
five anniversaries of the grant date, assuming continued employment.
In addition, a recommendation will be made to the Compensation Committee of
Danaher's Board of Directors to grant you an equity award as part of Danaher's
annual equity compensation program at its next regularly scheduled meeting after
your Start Date at which equity awards are considered. The target award value of
this grant would be $1,000,000 ("2016 Annual Award") which would be split 50%
stock options / 25% performance based restricted stock units / and 25%
performance share units, subject to any changes made by the Compensation
Committee of Danaher's Board of Directors for 2016 Executive Officer equity
awards. The grant of stock options and performance based RSUs would vest 33% on
each of the third, fourth and fifth anniversaries of the grant date, assuming
continued employment. The grant of performance share units would be subject to 3
year cliff vesting, assuming continued employment, plus an additional 2-year
holding period with respect to any earned shares. You will be eligible annually
for an equity award under Danaher's equity compensation program.
The equity awards set forth above will be solely governed by the terms and
conditions set forth in Danaher's 2007 Stock Incentive Plan and in the
particular form of award agreement required to be signed with respect to each
award.
•
The target award value attributable to stock options will be converted into a
specific number of options (rounded up to the nearest ten) based on an assumed
value per option equal to 33% of Danaher's "average closing price". Danaher's
"average closing price" means the average closing price of Danaher's common
stock over a 20-day trading period ending on the grant date.

•
The target award value attributable to performance based RSUs will be converted
into a specific number of performance based RSUs (rounded up to the nearest
five) using the same "average closing price."

•
The target award value attributable to performance share units will be converted
into a specific number of target performance share units (rounded up to the
nearest five) using the same "average closing price."

•
Performance based RSUs and performance share units will be subject to the
satisfaction of performance criteria determined by Danaher's Compensation
Committee.

While historically Danaher's share price has increased over time, Danaher cannot
guarantee that any RSUs, PSUs or stock options granted to you will ultimately
have any particular value or any value.
EDIP Program: You will be included in a select group of executives who
participate in the Executive Deferred Incentive Program (EDIP), an exclusive,
non-qualified executive benefit designed to supplement retirement benefits that
otherwise are limited by IRS regulations; and provide the opportunity for you to
defer taxation on a portion of your current income (base salary or bonus or
both). Initially, the Company will contribute an amount equal to 60% of your
total target cash compensation into your EDIP account annually (pro-rated for
any initial partial year of eligibility as applicable). Vesting requirements and
your participation in the EDIP are subject to all of the terms and conditions
set forth in such plan. Additional information on the EDIP will be provided to
you by a member of the Corporate Benefits team before your EDIP eligibility
date.


2



--------------------------------------------------------------------------------



Relocation Benefits: The Company is pleased to provide relocation benefits
through CapRelo, our third party relocation services company. You will be
eligible for such benefits under our executive relocation policy, the "Buyer
Value Option (BVO) Program Relocation Policy." For purposes of temporary housing
benefits under the policy, we will cover duplicate housing until July 1,2016.
Our CapRelo representative will contact you to explain the services, assistance
and benefits provided under the Buyer Value Option (BVO) Program Relocation
Policy, coordinate your relocation coverage and answer any questions that you
may have. With the exception of the home buy out benefit all other relocation
benefits you receive will be subject to repayment according to the following
repayment schedule if you resign or are terminated for cause (as defined in the
Severance Plan) within 36 months from your Start Date:
•
Termination on or prior to 1 year anniversary of employment start date: 100%

•
Termination after l year anniversary but on or before 2 year anniversary of
employment start date: 66%

•
Termination after 2year anniversary but on or before 3 year anniversary of
employment start date:33%

•
Termination after 3 year anniversary of employment start date: 0%

Severance Benefits: You will be eligible for severance pay and benefits pursuant
to the Senior Leaders Severance Pay Plan for Danaher Corporation and its
Affiliated Entities, As Restated and Amended January 1,2013 ("Severance Plan").
For purposes of Section III.B of the Severance Plan, the total amount of
severance pay for which you are eligible will be equal to your annual base
salary at the time of your employment termination. Except for the foregoing
provision, all other aspects of your severance pay and benefits shall be
governed solely by the terms and conditions of the Severance Plan.
Reimbursement for Financial and Tax Assistance: The Company will reimburse you
for financial planning and tax preparation services in an amount not to exceed
$5,000 annually provided you provide appropriate and satisfactory documentation
for such reimbursement and such expenses otherwise satisfy the Company's
practices and policies.
At-Will Employment: Nothing in this offer letter shall be construed as any
agreement express or implied, to employ you for any stated term. Your employment
with the Company will be on an at-will basis, which means that either you or the
Company can terminate the employment relationship at any time and for any reason
(or no reason), with or without notice.
Conditions of Employment Offer: This offer of employment is expressly
conditioned upon successful completion of a background and reference check, a
pre-employment/post offer drug screen, and your execution and return of the
following documents no later than the date stated in the acknowledgment below:
•
Directors and Officers Questionnaire

•
Criminal History Questionnaire

•
Agreement Regarding Competition and the Protection of Proprietary Interests and
the terms contained therein.

•
Certification of Danaher Corporation Standards of Conduct (The SOCs can be
accessed at the following link http://www.danaher.com/integrity-and-compliance)

•
Certification of Compliance of Obligations to Prior Employers

•
Sign On Bonus Repayment Agreement

•
Relocation Benefits Repayment Agreement

Thank you for considering our offer. We anticipate that you will make a very
strong contribution to the success of the Company and believe this is an
excellent professional opportunity for you. We look forward to the opportunity
to work with you as we pursue our very aggressive goals. I realize that a career
decision such as this has a major impact on you and your family. If there is
anything we can do, please do not hesitate to contact me.
Regards,
/s/ Angela S. Lalor


Angela S. Lalor
Senior Vice President
Corporate Human Resources


3



--------------------------------------------------------------------------------



Acknowledgement
Please acknowledge that you have read, understood and accept this offer of at
will employment by signing and returning it to me, along with the
above-referenced signed documents no later than November 20,2015.
Brian Ellis:
/s/ Brian Ellis
 Date: November 20, 2015





4

